The defendant in error was convicted in the Circuit Court of Highlands County of the offense of the larceny of a cow and was sentenced to serve two years in State Prison for such offense.
From such conviction he sued out writ of error.
The transcript of the record fails to show arraignment or plea.
An examination of the evidence as contained in the record discloses that there was no proof that the cow which *Page 210 
was alleged to have been the subject of larceny was taken, if at all, by the defendant without the consent of the owner. In cases of larceny it is necessary that every essential ingredient of the crime be proven by some evidence and that such evidence must be sufficient to establish every essential element against the accused beyond a reasonable doubt before a conviction may lawfully be had. Sykes v. State, 78 Fla. 167, 82 South. Rep. 778; Albritton v. State, 81 Fla. 684, 88 South. Rep. 623. Upon the authority of the opinions in the cases above cited this case should be reversed and the cause remanded for a new trial, and it is so ordered.
Reversed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the opinion.